Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/18/2021 has been entered. Claims 1-15 remain pending in the application.  Claims 16-27 have been canceled. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/30/2020. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cawthon et al. (US 2010/0100056), hereinafter referred to as Cawthon.
Regarding claim 1, Cawthon discloses a device for connection to a medical connector (Figs. 2-4), the device comprising: an outer cap (formed by collar 104, Fig. 1) comprising an integral body (the body of collar 104 is integral, Fig. 1), a closed end (end closed by way of housing 120 and valve 122, Fig. 2), an outer cap annular wall (collar 104 forms a wall, Fig. 2) having a length Loi (see Examiner Annotated Fig. 1 below) extending from the closed end to an open end (end of the cap with barrier 200, which opens, see Figs. 3-4) and defining a chamber (space 204, Fig. 2) containing an absorbent material (at least layer 206, which has pores (see paragraph 41) is an absorbent material (see sponge-like) that holds the antimicrobial material and is a part of barrier 200, see paragraph 36) and disinfectant or antimicrobial 

    PNG
    media_image1.png
    309
    385
    media_image1.png
    Greyscale


Regarding claim 3, Cawthon discloses all of claim 1, as previously discussed. Cawthon further discloses the one or more threads on the interior wall surface of the outer cap (threaded section 170, Fig. 
Regarding claim 4, Cawthon discloses all of claim 1, as previously discussed. Cawthon further discloses the open end of the outer cap (the end of the cap with barrier 200, Fig. 2) is situated on approximately a same horizontal plane P as the second end of the inner cap (inlet end 124, Fig. 2) in an initial state. See Fig. 2 and paragraph 37. 
Regarding claim 5, Cawthon discloses all of claim 1, as previously discussed. Cawthon further discloses wherein when a male luer connector (see Fig. 4) is engaged to the one or more threads of the exterior wall surface of the second end of the inner cap (surface 150, Fig. 2; paragraph 29) and Page 4 of 16AMENDMENT / RESPONSE UNDER 37 CFR § 1.111Serial Number: 16/378,015Docket: P-15945.US01Filing Date: Apr 8, 2019Title: Universal Single-Use Cap For Male And Female Connectorsrotated in a clockwise direction (see direction of arrow in Fig. 3 and paragraph 31), the inner cap (housing 120, Fig. 4) partially protrudes out from the open end of the outer cap (see Fig. 4). Paragraph 31 describes the outer cap 104 and inner cap 120 moving axially relative to one another, therefore once the male luer is attached (as shown in Fig. 4) it can be rotated in a clockwise direction and the inner cap will partially protrude from the outer cap. Even if a clockwise rotation causes the inner cap to partially retreat into the outer cap, the inner cap will still partially protrude after such a rotation because section 150 of the inner cap begins in a protruding position shown in Fig. 4. 
Regarding claim 8, Cawthon discloses all of claim 1, as previously discussed. Cawthon further discloses the disinfectant or antimicrobial agent (paragraph 47) is selected from the group consisting of isopropyl alcohol (paragraph 49), ethanol (paragraph 49), 2-propanol, butanol, methylparaben, ethylparaben, propylparaben, propyl gallate, butylated hydroxyanisole (BHA), butylated hydroxytoluene, t-butyl-hydroquinone, chloroxylenol, chlorohexidine (paragraph 49)e, chlorhexidine diacetate, chlorohexidine gluconate, povidone iodine, alcohol (paragraph 49), dichlorobenzyl alcohol, dehydroacetic acid, hexetidine, triclosan, hydrogen peroxide, colloidal silver, benzethonium chloride, benzalkonium chloride (paragraph 49), octenidine, antibiotic, and mixtures thereof.
Regarding claim 9, Cawthon discloses all of claim 1, as previously discussed. Cawthon further discloses wherein the disinfectant or antimicrobial agent (paragraph 41) is a fluid or a gel. Cawthon 
Regarding claim 12, Cawthon discloses all of claim 1, as previously discussed. Cawthon further discloses the outer cap exterior wall surface (exterior surface 154, Fig. 2) includes a plurality of grip members (indentations 174, Fig. 2; paragraph 32). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cawthon et al. (US 2010/0100056), as applied to claim 1 above, and further in view of  Gardner et al. (US 20130197485), hereinafter referred to as Gardner. 
 	Regarding claim 13, Cawthon discloses all of claim 1, as previously discussed. Cawthon further discloses a catheter that is connected to the first end of the inner cap (end with threaded section 168, Fig. 2 of the inner cap). It is clear from Figures 2-4 that this catheter end must be a female luer connector since it engages a male fitting, however it is not explicitly disclosed. Additionally, Cawthon does not explicitly disclose a female luer connector is selected from the group consisting essentially of needle-free connectors, stopcocks, and hemodialysis connectors.
	Gardner teaches an antiseptic cap, further teaching a female luer connector is selected from the group consisting essentially of needle-free connectors (paragraph 4), stopcocks, and hemodialysis connectors. Gardner teaches a female needless luer connector (which is equivalent to a needle-free connector) is attached to the end of a catheter (paragraph 4).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter 106, Fig. 1 of Cawthon to include a female needless luer connector, as taught by Gardner (paragraph 4). One of ordinary skill in the art would have been motivated 
	Regarding claim 14, Cawthon discloses all of claim 1, as previously discussed. Cawthon further discloses the male connector (pictured in Fig. 4), however does not explicitly disclose the male connector is an intravenous tubing end or stopcock. 
Gardner teaches an antiseptic cap, further teaching wherein the male connector is an intravenous tubing end or stopcock (paragraph 4). Gardner refers to a male connector connected to a fluid line that is connected to a fluid source, such as an IV bag, which is equivalent to an intravenous tubing end. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the male connector of Cawthon to be a part of an intravenous tubing end. One of ordinary skill in the art would have been motivated to make this modification because these connectors (intravenous tubing ends) are prone to contamination, as taught by Gardner (paragraph 5) and therefore would benefit from being disinfected by the device of Cawthon via disinfect contained in layer 206 of barrier 20 shown in Figure 2. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cawthon et al. (US 2010/0100056), as applied to claim 1 above, and further in view of  Follman et al. (US 2018/0256883), hereinafter referred to as Follman. 
Regarding claim 15, Cawthon discloses all of claim 1, as previously discussed. Cawthon further discloses a peelable seal (at least layer 208 of barrier 200, Fig. 2) with a peel back top (barrier 200 peels back as slit 202 is opened, see Figs. 2-4). 
However, Cawthon does not explicitly disclose the material of the peelable seal such that it comprises an aluminum or multi- layer polymer film. 
Follman teaches an antimicrobial cap for disinfecting, further teaching a peelable seal (strip 602, Fig. 6) comprises an aluminum or multi- layer polymer film (paragraph 64). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the peelable seal (at least layer 208 of barrier 200, Fig. 2) of Cawthon to be made of an aluminum or multi-layer polymer film since Follman teaches that aluminum or mulita-layer polymer film is a known material for peelable seals in the relevant art and since it has been held to be .
				
Allowable Subject Matter
Claims 2, 6-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The Applicant’s arguments dated 1/8/2021 against Gardner were persuasive, and thus the rejections based on Gardner have been withdrawn. Thus, the Examiner is issuing a second non-final. New prior art rejections have been applied to claims 1-18, therefore the arguments dated 1/8/2021 against Follman are moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783